783 N.W.2d 718 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Timothy Demetris HOLDEN, Defendant-Appellant.
Docket No. 140356. COA No. 284830.
Supreme Court of Michigan.
July 15, 2010.

Order
By order of April 28, 2010, this Court denied the defendant's motion to exceed the 50-page limit for his application for leave to appeal and gave the defendant 14 days to submit an application that conformed to the court rules. On order of the Court, a conforming application having been filed, the application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.